Name: Council Regulation (EC) No 1132/97 of 17 June 1997 amending Regulation (EC) No 393/97 laying down, for 1997, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of the Faroe Islands
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 21 . 6. 97 EN Official Journal of the European Communities No L 164/5 COUNCIL REGULATION (EC) No 1132/97 of 17 June 1997 amending Regulation (EC) No 393/97 laying down, for 1997, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of the Faroe Islands Whereas it is now necessary to implement these arrange ­ ments in as much as access of vessels flying the flag of the Faroe Islands to Community fishing waters is concerned and to amend Regulation (EC) No 393/97 accordingly, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 393/97 (2) lays down, for 1997, certain measures for the conservation and manage ­ ment of fishery resources applicable to vessels flying the flag of the Faroe Islands; Whereas the Community, the Faroe Islands, Iceland, Norway and the Russian Federation held consultations which led, on 14 December 1996 to recommending to the respective authorities an arrangement on the manage ­ ment and sharing of Norwegian spring-spawning herring (Atlanto-Scandian herring) in 1997; Whereas pursuant to this arrangement, a subsequent arrangement on reciprocal access was agreed upon by the Community and the Faroe Islands under which the Faroe Islands may fish 12 500 tonnes of their share in Com ­ munity fishing waters north of 62 ° N; Whereas the Community and the Faroe Islands held further consultations pertaining to the conduct of this fishery and, in particular, the licensing conditions; Article 1 Regulation (EC) No 393/97 is hereby amended as follows: 1 . the following point shall be inserted after Article 3 (2): '(g) 21 for the fishing of herring in ICES division Ha, (north of 62 ° N). Requests for replacement of licences and special fishing permits within this maximum number may be made at any time and shall be processed expeditiously'. 2. The table which is given in the Annex to this Regula ­ tion shall be added to Annex I, point 1 . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 June 1997. For the Council The President A. JORRITSMA-LEBBINK (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession. (2) OJ No L 66, 6 . 3 . 1997, p. 61 . No L 164/6 EN Official Journal of the European Communities 21 . 6. 97 ANNEX Faroese catch quotas for 1997 Species Fishing zone :ICES sub-area/division Quantity (tonnes) Herring IIa 12 500